Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00423-CV

                            IN THE INTEREST OF J.G.M., a Child

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01833
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Father because he is indigent.

       SIGNED October 21, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice